Name: Commission Directive 87/140/EEC of 6 February 1987 amending Annex II to Council Directive 71/307/EEC on the approximation of the laws of the Member States relating to textile names
 Type: Directive
 Subject Matter: animal product;  leather and textile industries;  consumption
 Date Published: 1987-02-26

 Avis juridique important|31987L0140Commission Directive 87/140/EEC of 6 February 1987 amending Annex II to Council Directive 71/307/EEC on the approximation of the laws of the Member States relating to textile names Official Journal L 056 , 26/02/1987 P. 0024 - 0025 Finnish special edition: Chapter 15 Volume 7 P. 0208 Swedish special edition: Chapter 15 Volume 7 P. 0208 *****COMMISSION DIRECTIVE of 6 February 1987 amending Annex II to Council Directive 71/307/EEC on the approximation of the laws of the Member States relating to textile names (87/140/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 71/307/EEC, of 26 July 1971, on the approximation of the laws of the Member States relating to textile names (1), as last amended by Directive 83/623/EEC (2), and in particular Article 15a (1) thereof, Whereas Annex II to Directive 71/307/EEC, which sets out the agreed allowances to be applied to the anhydrous mass of each fibre during the determination by analysis of the fibre content of textile products, gives, in items 1-2 and 3, two different agreed allowances for calculating the composition of carded or combed fibres containing wool and/or animal hair; whereas laboratories cannot always tell whether a product is carded or combed, and consequently inconsistent results can be obtained by applying this provision during checks on the conformity of textile products carried out in the Community; whereas laboratories should therefore be authorized to apply a single agreed allowance in doubtful cases; Whereas in item 28 in the aforementioned Annex there is no need to distinguish between the different types of polyamide or nylon, the agreed allowances for which should therefore be brought into line; Whereas in item 38 (glass fibre) the word 'filament' should be deleted since this fibre can also exist in a discontinous form; Whereas the provisions in this Directive are in accordance with the opinion of the Committee for Directives relating to Textile Names and Labelling, HAS ADOPTED THIS DIRECTIVE: Article 1 Items 1-2, 3, 28 and 38 in Annex II to Directive 71/307/EEC are hereby amended in accordance with the Annex to this Directive. Article 2 1. Member States shall bring into force the provisions necessary to comply with this Directive not later than 1 September 1988 and shall forthwith inform the Commission thereof. 2. As soon as this Directive has been notified, Member States shall also inform the Commission, in sufficient time for it to submit its comments, of any draft laws, regulations or administrative provisions which they intend to adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 6 February 1987. For the Commission Grigoris VARFIS Member of the Commission (1) OJ No L 185, 16. 8. 1971, p. 16. (2) OJ No L 353, 15. 12. 1983, p. 8. ANNEX 1. The following items are hereby amended as follows: 1.2 // 1-2 and 3: // A footnote reference '(1)' is inserted after the figure 17,00 opposite carded fibres under the headings 'Wool and animal hair' and 'Animal hair'. // 28: // The text in the columns headed 'Fibres' and 'Percentages' shall read as follows: 1.2 // // 'Polyamide or nylon: // // discontinuous fibre 6,25 // // filament 5,75'. 1.2 // 38: // The text in the columns headed 'Fibres' and 'Percentages' shall read as follows: // // 'Glass fibre: // // With an average diameter of over 5 mm 2,00 // // with an average diameter of 5 mm or less 3,00'. 2. Footnote (1) shall read as follows: '(1) The agreed allowances of 17,00 % shall also be applied where it is impossible to ascertain whether the textile product containing wool and/or animal hair is combed or carded.'